Case 3:19-cv-00710 Document 160-2 Filed 11/16/20 Page 1 of 74 PageID #: 8783




                     Attachment A
                 Case 3:19-cv-00710 Document 160-2 Filed 11/16/20 Page 2 of 74 PageID #: 8784

                                                                            Foster Care Placements Report


  8000                                                                                                                                                                                                                              12%
                                                                                         7320                7330              7410
                  7114            7124                                  7176                                                                      7241
                                                     7081                                                                                                          7061               7022
                                                                                 6840              6855               6948                                                                                 6953            6935
          6644           6654                                  6703                                                                    6780
                                             6622                                                                                                         6611              6567              6494                 6494             10%

  6000

                                                                                                                                                                                                                                    8%

            6.61%           6.60%               6.48%             6.59%             6.56%            6.48%                                  6.37%               6.37%            6.48%              6.60%               6.36%
                                                                                                                           6.23%
  4000                                                                                                                                                                                                                              6%



                                                                                                                                                                                                                                    4%

  2000

                                                                                                                                                                                                                                    2%

              470               470              459               473               480               475                  462              461                450               455                459                 441
      0                                                                                                                                                                                                                             0%
           Oct 2019        Nov 2019           Dec 2019           Jan 2020         Feb 2020          Mar 2020              Apr 2020      May 2020            Jun 2020          Jul 2020          Aug 2020            Sep 2020
                                              In state clients              Out of state clients          Total clients               % Out of state clients          Goal 10%



                                  Oct 2019          Nov 2019          Dec 2019       Jan 2020        Feb 2020             Mar 2020     Apr 2020           May 2020        Jun 2020          Jul 2020        Aug 2020            Sep 2020

  In state clients                    6644             6654            6622             6703              6840             6855           6948              6780             6611            6567             6494               6494

  Out of state clients                 470              470              459             473               480               475            462             461              450              455                 459             441

  Total clients                       7114             7124            7081             7176              7320             7330           7410              7241             7061            7022             6953               6935

  % Out of state clients              6.61%            6.60%           6.48%            6.59%          6.56%               6.48%         6.23%             6.37%            6.37%            6.48%            6.60%              6.36%


                                                          In state and Out of state clients by Provider type for the month of Sep 2020

                                                              Provider Type                    In state clients      Out of state clients     Total clients      % Out of state clients

                                              Agency Emergency Shelter                                       136                        0                 136                       0.00%

                                              Agency Foster Family Care                                      155                        6                 161                       3.73%

                                              Certified Kinship/Relative Home                               2223                       79                2302                       3.43%

                                              Department Adoptive Home                                        11                        8                  19                    42.11%

                                              Detention Centers                                               20                        0                  20                       0.00%

                                              Group Residential Care                                         442                      231                 673                    34.32%

                                              Kinship/Relative                                              1386                       47                1433                       3.28%

                                              Medical Hospital                                                   6                      1                   7                    14.29%

                                              Psychiatric Facilities (Long Term)                              55                       62                 117                    52.99%

                                              Psychiatric Hospital (Short Term)                               17                        0                  17                       0.00%

                                              Specialized Family Care Home-(Medley)                           24                        0                  24                       0.00%

                                              Therapeutic Foster Care                                       1945                        6                1951                       0.31%

                                              Transitional Living Client                                      74                        1                  75                       1.33%

                                              Summary                                                       6494                      441                6935                       6.36%




                                                                                                                                                                        Report refresh frequency: Monthly(last day of the month)
Sep 30, 2020                                                                                                               1                                                                                                    7:30:01 PM
Case 3:19-cv-00710 Document 160-2 Filed 11/16/20 Page 3 of 74 PageID #: 8785




                     Attachment B
               Case 3:19-cv-00710 Document 160-2 Filed 11/16/20 Page 4 of 74 PageID #: 8786

                                                                            Foster Care Placements Report


  8000                                                                                                                                                                                                                   12%



                                                                                                                                                                                                                         10%

  6000

             7.77%            7.89%            7.71%                                                   7.71%                                                                                                             8%
                                                                  7.56%             7.62%                                7.57%          7.35%
                                                                                                                             4679           4732         7.04%
                                                                                                                                                             4643              4643                              4603
                     4465          4438                                                   4476               4589                                                          6.81%                4592
                                                     4295                4376                                         4325           4384             4316              4327             4299            4319
          4118                                                                    4135             4235                                                                                     6.38%           6.17%
                            4088             3964               4045
  4000                                                                                                                                                                                                                   6%



                                                                                                                                                                                                                         4%

  2000

                                                                                                                                                                                                                         2%

               347             350               331               331               341                354                 354             348              327              316               293            284
     0                                                                                                                                                                                                                   0%
            Oct 2014         Nov 2014         Dec 2014           Jan 2015          Feb 2015          Mar 2015             Apr 2015     May 2015         Jun 2015         Jul 2015          Aug 2015       Sep 2015
                                             In state clients              Out of state clients           Total clients              % Out of state clients        Goal 10%



                                   Oct 2014         Nov 2014           Dec 2014      Jan 2015         Feb 2015            Mar 2015    Apr 2015        May 2015         Jun 2015         Jul 2015      Aug 2015       Sep 2015

  In state clients                    4118             4088             3964             4045             4135              4235        4325            4384             4316            4327           4299          4319

  Out of state clients                347              350               331              331              341              354             354          348             327              316           293             284

  Total clients                       4465             4438             4295             4376             4476              4589        4679            4732             4643            4643           4592          4603

  % Out of state clients             7.77%           7.89%              7.71%            7.56%          7.62%              7.71%        7.57%           7.35%           7.04%            6.81%         6.38%          6.17%


                                                         In state and Out of state clients by Provider type for the month of Sep 2015

                                                             Provider Type                      In state clients     Out of state clients    Total clients    % Out of state clients

                                             Agency Emergency Shelter                                        172                       0              172                       0.00%

                                             Agency Foster Family Care                                      1364                      28            1392                        2.01%

                                             Department Adoptive Home                                        117                      20              137                     14.60%

                                             Detention Centers                                                18                       0               18                       0.00%

                                             Group Residential Care                                          650                     133              783                     16.99%

                                             Kinship/Relative                                                837                      15              852                       1.76%

                                             Medical Hospital                                                    3                     1                4                     25.00%

                                             Psychiatric Facilities (Long Term)                               56                      79              135                     58.52%

                                             Psychiatric Hospital (Short Term)                                19                       0               19                       0.00%

                                             Specialized Family Care (Medley)                                    2                     0                2                       0.00%

                                             Specialized Family Care Home-(Medley)                            26                       0               26                       0.00%

                                             Therapeutic Foster Care                                         980                       7              987                       0.71%

                                             Transitional Living Client                                       75                       1               76                       1.32%

                                             Summary                                                        4319                     284            4603                        6.17%




                                                                                                                                                                    Report refresh frequency: Monthly(last day of the month)
Sep 30, 2015                                                                                                               1                                                                                         7:30:00 AM

                                                                                                                                                                                                      D003101
Case 3:19-cv-00710 Document 160-2 Filed 11/16/20 Page 5 of 74 PageID #: 8787




                     Attachment C
Case 3:19-cv-00710 Document 160-2 Filed 11/16/20 Page 6 of 74 PageID #: 8788




                                                       Digging
                                                       Deeper Into
                                                       the Data

                                                               Steve Ellis
                                                              Casey Family
                                                               Programs
       Case 3:19-cv-00710 Document 160-2 Filed 11/16/20 Page 7 of 74 PageID #: 8789




Housekeeping
• Who am I?
• Data presented from state submitted AFCARS and
  NCANDS.
• Pay attention to Y-axis range (vertical)
• X-axis (Horizontal)
   – File Period A: Counts as of 03/31 of year
   – File Period B: Counts as of 09/30 of year
   – Fiscal Years
      • 04/01 – 03/31
      • 10/01 – 09/30
        Case 3:19-cv-00710 Document 160-2 Filed 11/16/20 Page 8 of 74 PageID #: 8790




What I would like from you…

• Data is just a starting point of a story!
• As we move through the presentation, be critical
  thinkers
• Ask yourself…
   – what else is needed to fill in the story?
   – Why might I be seeing this trend?
   – What might I be able to do, or put in place, to change the
     trend?
   – Are there differences in pre- and post- 2015 data (waiver)
Case 3:19-cv-00710 Document 160-2 Filed 11/16/20 Page 9 of 74 PageID #: 8791
                Case 3:19-cv-00710 Document 160-2 Filed 11/16/20 Page 10 of 74 PageID #: 8792



 Several year increase nationwide




Fiscal year B
                Case 3:19-cv-00710 Document 160-2 Filed 11/16/20 Page 11 of 74 PageID #: 8793



 In West Virginia, the number of children in care
 has increased dramatically




                                                                    67% increase since 2013,
                                                                   compared to 11% nationally




Fiscal year B
                   Case 3:19-cv-00710 Document 160-2 Filed 11/16/20 Page 12 of 74 PageID #: 8794



 What does the distribution of kids in care look
 like in West Virginia?




                   40% of children in                                                   28% of children in
                 care on 09/30/18 are                                                 care on 09/30/18 are
                   between 0 and 5                                                     between 13 and 17
                      years of age                                                         years of age



As of 09/30/18
                  Case 3:19-cv-00710 Document 160-2 Filed 11/16/20 Page 13 of 74 PageID #: 8795



 A ratio is another way to represent West Virginia’s
 change in children in care




                                                                       2018 increase indicates a slowing of
                                                                       the increase in number of children in
                                                                       care, not a decrease




                 # of kids exiting care
     Ratio =
                 # of kids entering care



Fiscal year AB
                     Case 3:19-cv-00710 Document 160-2 Filed 11/16/20 Page 14 of 74 PageID #: 8796



 So how is West Virginia doing on the ratio
 compared to other states?




Fiscal year 2017BA
                 Case 3:19-cv-00710 Document 160-2 Filed 11/16/20 Page 15 of 74 PageID #: 8797



 What drives West Virginia increase in number of
 children in care?




                                                                        Answer: When the increase
                                                                        in exits is outpaced by the
                                                                        increase in entries




Fiscal year AB
                     Case 3:19-cv-00710 Document 160-2 Filed 11/16/20 Page 16 of 74 PageID #: 8798



 How does the entry rate of West Virginia compare
 to other states?




Fiscal year 2017BA
                    Case 3:19-cv-00710 Document 160-2 Filed 11/16/20 Page 17 of 74 PageID #: 8799



 What does the distribution of kids entering care
 look like in West Virginia?



                    43% of children                                                     28% of children
                    entering care on                                                    entering care on
                 09/30/18 are between                                                09/30/18 are between
                  0 and 5 years of age                                               13 and 17 years of age




Entries during 2018AB
                Case 3:19-cv-00710 Document 160-2 Filed 11/16/20 Page 18 of 74 PageID #: 8800



 Recall West Virginia’s high entry rate? Could
 these 3% have been prevented from entry?




                   Nationally, about 7% of
                children entering care exit to
                 permanency within 30 days                                               3% = 72 children




Entry cohorts
Case 3:19-cv-00710 Document 160-2 Filed 11/16/20 Page 19 of 74 PageID #: 8801
                    Case 3:19-cv-00710 Document 160-2 Filed 11/16/20 Page 20 of 74 PageID #: 8802



 Prevention is critical given increasing West Virginia
 children reported for assessment




Fiscal year 2012 and 2017AB
                 Case 3:19-cv-00710 Document 160-2 Filed 11/16/20 Page 21 of 74 PageID #: 8803



 What does the age distribution of children
 entering care look like nationally?




                       Infants comprise an increasing
                       percent of children removed
                       from their homes




Fiscal year AB
                 Case 3:19-cv-00710 Document 160-2 Filed 11/16/20 Page 22 of 74 PageID #: 8804



More infants and less adolescents are the take-a-
ways when comparing 2012 and 2018 entries


                                                                                      Large decrease in
                      Fairly large                                                   adolescents entering
                  increase in infants                                                        care
                     entering care




Fiscal year AB
                   Case 3:19-cv-00710 Document 160-2 Filed 11/16/20 Page 23 of 74 PageID #: 8805



Beyond age of entry, why are West Virginia
children entering care?




Entries during 2018AB
                 Case 3:19-cv-00710 Document 160-2 Filed 11/16/20 Page 24 of 74 PageID #: 8806



Specifically, why are West Virginia children
entering?




Fiscal year AB
                 Case 3:19-cv-00710 Document 160-2 Filed 11/16/20 Page 25 of 74 PageID #: 8807



In West Virginia, a pattern of increasing substance
abuse consistent across ages




Fiscal year AB
Case 3:19-cv-00710 Document 160-2 Filed 11/16/20 Page 26 of 74 PageID #: 8808
                 Case 3:19-cv-00710 Document 160-2 Filed 11/16/20 Page 27 of 74 PageID #: 8809



 In West Virginia, Congregate care use is down and
 kinship care up




Fiscal year AB
                     Case 3:19-cv-00710 Document 160-2 Filed 11/16/20 Page 28 of 74 PageID #: 8810



 There is variation in use of congregate care by
 state

                                                                                17% = 1,173 children




Fiscal year 2017AB
                     Case 3:19-cv-00710 Document 160-2 Filed 11/16/20 Page 29 of 74 PageID #: 8811



 When looking at just teens (13-17 years) in
 congregate care there is even greater variance
                                                                        54% = 1,023 children




Fiscal year 2017AB
                 Case 3:19-cv-00710 Document 160-2 Filed 11/16/20 Page 30 of 74 PageID #: 8812



 In West Virginia, first placement for 13-17 year
 olds entering care is often congregate care




Fiscal year AB
Case 3:19-cv-00710 Document 160-2 Filed 11/16/20 Page 31 of 74 PageID #: 8813
                     Case 3:19-cv-00710 Document 160-2 Filed 11/16/20 Page 32 of 74 PageID #: 8814



 There is variation in use of kinship care by state




Fiscal year 2017AB
                 Case 3:19-cv-00710 Document 160-2 Filed 11/16/20 Page 33 of 74 PageID #: 8815



 West Virginia children ages 1-12 years have a
 higher rate of first placement in kinship care




Fiscal year AB
                    Case 3:19-cv-00710 Document 160-2 Filed 11/16/20 Page 34 of 74 PageID #: 8816



 In West Virginia, if first placement is kinship care
 you spend less time in care




                                                                               About 40% of kids with a first
                                                                               placement of kinship care exit
                                                                                    within 6-12 months




Children entering care during 2012 – 2016AB
         Case 3:19-cv-00710 Document 160-2 Filed 11/16/20 Page 35 of 74 PageID #: 8817




And now a few take-away thoughts…
• Entries high, and increasing
• Nearly half of entries are children 0-5 years of age (16%
  being <1)
• Exits not keeping pace with entries. Timeliness of exits is
  above nation, just not keeping pace
• Prevention opportunities at the front door: large
  increases in children being screened in for investigation
• Over 50% of entries have a reason of substance abuse
• Congregate care use is down and kinship care is up, but
  still room for improvement
     Case 3:19-cv-00710 Document 160-2 Filed 11/16/20 Page 36 of 74 PageID #: 8818




Questions?

Steve Ellis
Casey Family Programs
Sellis@Casey.Org
206.270.4978
Case 3:19-cv-00710 Document 160-2 Filed 11/16/20 Page 37 of 74 PageID #: 8819




                     Attachment D
 Case 3:19-cv-00710 Document 160-2 Filed 11/16/20 Page 38 of 74 PageID #: 8820




        Safe at Home West Virginia
       Title IV-E Waiver Application
West Virginia Department of Health and Human Resources
            Bureau for Children and Families




                                                         2014
Case 3:19-cv-00710 Document 160-2 Filed 11/16/20 Page 39 of 74 PageID #: 8821
                                                                      State of West Virginia
                                                          Title IV-E Demonstration Waiver
                                                       Federal Fiscal Year 2014 Application

                                  Table of Contents

                                                                                   Page

    Introduction…………………………………………………………………………                                           2

    1.    Purpose ……………………………………………………………………….                                         3

    2.    Goals …………………………………………………………………………                                           4

    3.    Target Population …………………………………………………………….                                   5

    4.    Geographic Area………………………………………………………………                                      9

    5.    Service Interventions………………………………………………………….                                10

    6.    Time Period……………………………………………………………………                                       14

    7.    Proposed Outcomes……………………………………………………………                                    14

    8.    Evaluation………………………………………………………………………                                       15

    9.    Estimation of Cost or Savings………………………………………………….                           16

    10.   Measuring Cost Neutrality……………………………………………………..                             17

    11.   Similar Projects…………………………………………………………………                                   22

    12.   Investments……………………………………………………………………..                                     24

    13.   Assurance of Annual Accounting………………………………………………                            24

    14.   Requirements Waived………………………………………………………….                                  24

    15.   Automated Information System………………………………………………..                            25

    16.   Agency Readiness for Demonstration………………………………………….                         25

    17.   Collaboration……………………………………………………………………                                     30

    18.   West Virginia Child and Family Service Review (CFSR)…..…………………              32

    19.   Court Orders…………………………………………………………………….                                     34

    20.   Public Input……………………………………………………………………..                                    35

    21.   Health Insurance Assurance…………………………………………………….                             35

    22.   Program Improvement Policies…………………………………………………                             36

    Conclusion …….………………………………………………………………………                                         36




                                         1
Case 3:19-cv-00710 Document 160-2 Filed 11/16/20 Page 40 of 74 PageID #: 8822
                                                                                                                       State of West Virginia
                                                                                                           Title IV-E Demonstration Waiver
                                                                                                        Federal Fiscal Year 2014 Application

       INTRODUCTION

                         Government alone neither has the answer nor is the answer.
      “We must change the paradigm of how we develop and deliver services to a proactive,
      collaborative, prevention based model. Any improvements in the well-being of our state
       will take commitment of individuals, the community, and government. The Department
      of Health and Human Resources must engage citizens and organizations from both the
                    public and private sector to achieve our common mission.”
                                                                   “Mapping a New Strategic Vision”
                                                                    Karen Bowling, Cabinet Secretary
                            West Virginia Department of Health and Human Resources, December 2013

West Virginia’s IV-E Child Welfare Demonstration Project, Safe at Home West Virginia,
focuses on providing a full continuum of supports to strengthen our children and families. By
fortifying and enhancing our community-based services, youth currently in congregate care, and
those at risk of going into care, can safely remain in their home community experiencing
improved well-being outcomes. As a result of our efforts, we will achieve the outcomes
identified in Chart 1. West Virginia will implement individualized plans that are trauma-
informed utilizing evidence-informed or promising practice wraparound services for children and
families. This framework will ensure we are successful in transforming our system to better
meet the needs of our children and families and ultimately, improving their safety, permanency,
and well-being.

Chart 1 below depicts the timeframe, target population, proposed interventions, and outcomes of
Safe at Home West Virginia. Further detail is included in the remainder of the application.
                     Target Population and
  Timeframe                                                Proposed Intervention(s)                                 Outcome(s)
                          Geography

                                                    Trauma-informed assessments for youth
                                                    and their families to identify their needs   Improved identification of strengths and needs;
                                                    (Specific assessment instruments to be       Better alignment with appropriate interventions
                                                    determined)
                                                                                                 Reduced use of congregate care, as measured by
                                                                                                 both proportion in care and duration of stay in
                                                                                                 congregate settings

     Initial      Youth 12-17 in congregate                                                      Reduced reliance on out-of-state congregate care
 Implementation   care in 11 counties                                                            facilities
                                                    Trauma-informed wraparound services
                                                    available in the community (Specific
                                                                                                 Improved youth and family functioning; including
                                                    services to be determined)
                                                                                                 educational attainment outcomes for older youth

                                                                                                 Improved timeliness and likelihood of
                                                                                                 reunification for youth in congregate care

                                                                                                 Reduced re-entry into out of home care
                  Youth 12-17 in Congregate         Creation of statewide model using
                  Care in additional counties       interventions described in initial           Same as initial implementation
                  (statewide rollout)               implementation
                                                                                                 Reduced entry rate (likelihood of entering out of
    Phase 2       Children and youth of all ages                                                 home care)
                                                    Enhancement of strategies to address
                  at risk of entering out of home                                                Improved timeliness and likelihood of
                                                    the needs of younger children and
                  care and their families                                                        reunification for children of all ages who do enter
                                                    provide preventive services
                  (statewide rollout)                                                            care
                                                                                                 Reduced re-entry into out of home care


                                                                             2
Case 3:19-cv-00710 Document 160-2 Filed 11/16/20 Page 41 of 74 PageID #: 8823
                                                                                State of West Virginia
                                                                    Title IV-E Demonstration Waiver
                                                                 Federal Fiscal Year 2014 Application



       1. PURPOSE

West Virginia is the only state that is located entirely within the Appalachian region, and most of
our citizens live in rural areas. Our culture is family oriented with strong ties to home and
community. Beginning with the Program Improvement Plan that was developed as a result of
the Children and Families Service Review (CFSR) of 2008, the state began bolstering our
services to assist our staff in engaging and supporting families and youth across the state.
The Bureau for Children and Families recognizes that in order to improve the lives of the
children and families, we must embrace our culture and help families build on their strengths and
overcome challenges. We will develop community-based solutions to address the often distinct
problems that the citizens in many rural areas face. We will have the ability to not only identify
children at risk for neglect and abuse, but also provide the support necessary to for a safe and
nurturing environment for the child in his/her home or within his/her community. By creating a
practice model that builds on the principles of family engagement and equitable treatment at a
community level, we will help the families we serve to use their untapped strengths and
resources to create a plan for their futures.

The vision of the West Virginia Department of Health and Human Resources is:

       Our children and families will be safe.
       Our children will have a strong, permanent connection with family and community.
        While reunification, adoption, and legal guardianship are ultimate goals, all children will
        have caring adults in their lives.
       Our children and families will be successful in their lives and have enhanced well-being.
       Our children and families will be mentally and physically healthy.
       Our children and families will be supported, first and foremost, in their homes and
        communities and by receiving the appropriate services to meet their needs.
       Our child-serving systems will be transformed to meet the needs of children and families.

Our transformed system will be called Safe at Home West Virginia.

West Virginia has made significant strides in improving the measurement for safety and well-
being for children in placement through improvements made in response to the 2008 CFSR.
However, the state continues to struggle with the rate by which children are entering care and the
rate by which children are placed in congregate care settings.




                                                 3
Case 3:19-cv-00710 Document 160-2 Filed 11/16/20 Page 42 of 74 PageID #: 8824
                                                                                State of West Virginia
                                                                    Title IV-E Demonstration Waiver
                                                                 Federal Fiscal Year 2014 Application

West Virginia’s fiscal year 2013 data shows that we had 3,263 children ages 0 through 17 who
entered care. Of the 1,488 children 12-17 years of age, 71 percent of those youth were placed in
congregate care. Recognizing the way we have traditionally practiced may not always result in
the best possible outcomes for our children and families, we are now engaging in a process that
creates a new perspective. In partnership with youth and families, we will collaborate with both
public and private stakeholders, including service providers, school personnel, behavioral health
services, probation, and the judicial system to demonstrate that children currently in congregate
care can be safely and successfully served within their communities. By providing a full
continuum of supports to strengthen our families and fortifying our community-based services,
we can demonstrate that youth currently in congregate care can achieve the same or higher
indicators for safety and well-being while remaining in their home communities.

We believe that by providing evidence-informed, trauma-informed support services that wrap
around the identified youth and their families within the community, we will see a decline in
children in congregate care and an increase in youth successfully remaining with their families as
they transition into adulthood.

With services and supports in place at a community level, West Virginia can expect to:

       Reduce the length of stay in out-of-home placement;

       Reduce the rate in which children are placed in congregate care; and

       Allow for the youth to achieve permanency in a more timely manner.



       2. GOALS

This project intends to accomplish the goals of well-being and safety.

       West Virginia will increase positive outcomes for infants, children and youth, and
        families in their homes and communities and improve the safety and well-being of
        infants, children, and youth.

       West Virginia will prevent child abuse and neglect and the re-entry of infants, children,
        and youth into foster care.




                                                 4
Case 3:19-cv-00710 Document 160-2 Filed 11/16/20 Page 43 of 74 PageID #: 8825
                                                                              State of West Virginia
                                                                  Title IV-E Demonstration Waiver
                                                               Federal Fiscal Year 2014 Application


     3. TARGET POPULATION

Our state continues to have an increase in the number of children entering care. According to the
National Profile, West Virginia’s children are more likely to enter out-of-home care during the
year than those in other states. During FFY 2013, 3,263 children ages 0 through 17 entered
care. In FY12, the entry rate in West Virginia was 8.6 per 1,000 children in the population. This
is nearly three times the National entry rate of 3.3.


                                        Children in Care




                                                5
Case 3:19-cv-00710 Document 160-2 Filed 11/16/20 Page 44 of 74 PageID #: 8826
                                                                             State of West Virginia
                                                                 Title IV-E Demonstration Waiver
                                                              Federal Fiscal Year 2014 Application



West Virginia has a long history of reliance on out-of-state care. While the trend of children
placed in out-of-state care had shown a steady decrease over several years, the numbers
increased in 2013. Based on data from the National profile (FY11), West Virginia has one of the
highest percentages of children placed in congregate care settings.



                                       Children in Congregate Care




West Virginia data indicates that 61 percent of youth ages 12-17 who were in care on September
30, 2013, were in congregate care. This is an increase from the proportion in group care in
FY12, and is considerably higher than the national indicator.




                                               6
Case 3:19-cv-00710 Document 160-2 Filed 11/16/20 Page 45 of 74 PageID #: 8827
                                                                               State of West Virginia
                                                                   Title IV-E Demonstration Waiver
                                                                Federal Fiscal Year 2014 Application



The chart below demonstrates West Virginia’s use of kinship care versus congregate care. As is
indicated from the comparison, younger children are more likely to be placed in kinship care
while older youth are more likely to enter placement in congregate care.




By wrapping trauma-informed, comprehensive community services around youth and their
families we can accomplish three things, keep children from entering care, reunite children in
care with the families, and keep children in their community. The initial focus of the West
Virginia waiver demonstration project will be on youth 12-17 years of age who are placed in out-
of-state or in-state congregate care. The demonstration will start in the 11 counties in Region II
and the identified counties of Berkeley, Jefferson, and Morgan in Region III. These two
identified areas were selected due to their need and readiness. Region II has been identified as
an area that has extensive partnerships and services with the ability to provide the necessary
supports. The three counties located in the Eastern Panhandle of Region III have a large number
of children in congregate care and a lack of services. Service development will be necessary in
those counties. By developing the necessary services and demonstrating success in the counties
of Berkeley, Jefferson, and Morgan then we will be able to systemically replicate Safe at Home
West Virginia successfully throughout the state.

The Bureau for Children and Families’ goal is to develop a model that will eventually allow
financial and service resources to be focused on preventative measures with all of West
Virginia’s children and families.




                                                7
Case 3:19-cv-00710 Document 160-2 Filed 11/16/20 Page 46 of 74 PageID #: 8828
                                                                                 State of West Virginia
                                                                     Title IV-E Demonstration Waiver
                                                                  Federal Fiscal Year 2014 Application

Data Shift:

FFY 2013 CFSR case review data reflects safety and well-being measures were “Substantially
Achieved” more often in placement cases than in-home cases. West Virginia plans to enhance in-
home services in order to improve well-being outcomes in all areas of our lives of our children
and families.




       Safety One – Children are first and foremost protected from abuse and neglect.

       Safety Two – Children are safely maintained in their homes whenever possible and appropriate.

       Well-Being One – Families have enhanced capacity to provide for their children’s needs.

       Well-Being Two – Chldren receive appropriate services to meet their educational needs.

       Well-Being Three – Children receive adequate services to meet their physical and mental health
       needs.




                                                  8
Case 3:19-cv-00710 Document 160-2 Filed 11/16/20 Page 47 of 74 PageID #: 8829
                                                                               State of West Virginia
                                                                   Title IV-E Demonstration Waiver
                                                                Federal Fiscal Year 2014 Application

     4. GEOGRAPHIC AREA

While it is the goal of the Bureau for Children and Families to implement Safe at Home West
Virginia statewide, we propose to begin the demonstration in 11 counties in Region II and three
counties in the Eastern Panhandle. The counties that will be included in the initial demonstration
will be Kanawha, Boone, Cabell, Wayne, Jackson, Mason, Roane, Lincoln, Putnam, Logan,
Mingo, Berkeley, Jefferson, and Morgan.




Due to the rural nature of our state and the vast difference in the availability of partners, a
planned, county-by-county implementation will be facilitated through a structured, phased
approach. Our experience working with the National Implementation Center through Atlantic
Coastal Child Welfare Implementation Center and the National Resource Center on Child
Protective Services for the successful implementation of the Safety Assessment Management
System (SAMS) provided us with the knowledge, experience, and understanding of the
importance of having a detailed, community-centric plan for a strategic implementation process.




                                                9
Case 3:19-cv-00710 Document 160-2 Filed 11/16/20 Page 48 of 74 PageID #: 8830
                                                                                 State of West Virginia
                                                                     Title IV-E Demonstration Waiver
                                                                  Federal Fiscal Year 2014 Application

The demonstration will be phased in based upon need as reflected by the counties’ data as well
as readiness and community service availability. The demonstration model can be readily
instituted in counties with multiple providers, but will require start up time in more rural areas
where capacity is not as well developed. The Bureau for Children and Families will work with
offices in each county and their stakeholders prior to implementation to outline a well-defined
strategy.

       5. SERVICE INTERVENTION(S)

 The West Virginia Department of Health and Human Resources’ vision for our children and
families is:

       Our children and families will be safe.
       Our children will have a strong, permanent connection with family and community.
        While reunification, adoption, and legal guardianship are ultimate goals, we need to make
        sure that all children have caring adults in their lives.
       Our children and families will be successful in their lives and have enhanced well-being.
       Our children and families will be mentally and physically healthy.
       Our children and families will be supported, first and foremost, in their homes and home
        communities, and by receiving the correct services to meet their needs.
       Our child-serving systems will be transformed to meet the needs of children and families.

With our vision as our guiding light, the Bureau for Children and Families intends to implement
a wraparound model as the core component for Safe at Home West Virginia based on the
“National Wraparound Initiative Model.”

Safe at Home West Virginia will be a multi-faceted approach that will be based on the “National
Wraparound Initiative” engaging community support and providing services individually
designed to meet the complex needs of children and families.

Safe at Home West Virginia will be focused on a single coordination plan for the child and
family. Elements of the service model will include assessments, care coordination, planning and
implementation, and transitioning families to self-sufficiency. This will require true partnership
between the Bureau for Children and Families, families, and our community partners.




                                                 10
Case 3:19-cv-00710 Document 160-2 Filed 11/16/20 Page 49 of 74 PageID #: 8831
                                                                                State of West Virginia
                                                                    Title IV-E Demonstration Waiver
                                                                 Federal Fiscal Year 2014 Application




Safe at Home West Virginia will require the commitment of the Bureau for Children and
Families and our stakeholders to transform the way we serve families. We will collaborate with
youth, families, and public and private stakeholders, such as school personnel, probation officers,
and the judicial system. Our hope is that everyone involved in protecting and ensuring the well-
being of our children will expand their thinking beyond our current walls and limitations to
embrace the concept of providing community based wraparound services for our children and
their families.

Safe at Home West Virginia will capitalize on our cultural commitment to families and
communities by using community partners to provide the individualized services needed to foster
improved well-being, with a particular focus on developing youth into successful, productive
citizens.

The Bureau for Children and Families’ vision for our wraparound service model is that Safe at
Home West Virginia will look at all existing information and data to determine any additional
assessments needed for the child and family. A team will assure the development or revision of
a treatment plan for the child and family that utilizes a family conferencing approach. A Care
Coordinator will implement and manage the new treatment plan utilizing community-based
services that integrate Results Based Accountability (RBA). The team will continue to manage
and monitor outcomes and work towards family self-sufficiency.




                                                11
Case 3:19-cv-00710 Document 160-2 Filed 11/16/20 Page 50 of 74 PageID #: 8832
                                                                     State of West Virginia
                                                         Title IV-E Demonstration Waiver
                                                      Federal Fiscal Year 2014 Application



                  Service Framework- Safe at Home West Virginia




                                       12
Case 3:19-cv-00710 Document 160-2 Filed 11/16/20 Page 51 of 74 PageID #: 8833
                                                                              State of West Virginia
                                                                  Title IV-E Demonstration Waiver
                                                               Federal Fiscal Year 2014 Application



Services may include:
      Trauma-informed assessments for youth and their families to identify their needs:
       o Comprehensive Assessment and Planning;
       o Child and Adolescent Needs and Strengths (CANS);
       o Family Functioning Assessment;
       o Youth Behavioral Evaluation;
       o Health Checks for children; and
       o Any other assessments that are found to be appropriate.
      Evidence-informed and evidence-based services and supports.
      Appropriate treatment planning that involves children and families.

All services will be developed using a Results Based Accountability focused approach to
establish, monitor, and evaluate a detailed and measureable child-based treatment plan for each
youth and family. Services that are developed will have specific timeframes and measurable
outcomes.

The Bureau for Children and Families will implement a wraparound model as the core
component for Safe at Home West Virginia. The model will utilize information from the
National Wraparound Initiative (NWI). According to NWI, “wraparound is an intensive, holistic
method of engaging with individuals with complex needs so they can live in their homes and
communities and realize their hopes and dreams.” It is a team-based planning process intended
to provide individualized and coordinated family-driven care. Wraparound is designed to meet
the complex needs of children who are at risk of placement in institutional settings due to
emotional, behavioral, or mental health difficulties and who are involved with several child and
family-serving systems such as behavioral health, child welfare, juvenile justice, and special
education.

West Virginia’s wraparound service model will utilize an evidence-informed, promising practice
approach coordinating services for children and youth with complex problems and their families
who are involved in multiple systems. The model recognizes the importance of family, school,
and community and seeks to promote the full potential of every child by addressing his/her
physical, emotional, intellectual, cultural, legal, educational, and social needs. Further, it
overcomes problems related to fragmentation by providing coordinated services and supports in
the home, school, and community. The model replicates the “California Evidence Based
Clearinghouse for Child Welfare” which demonstrates promising research evidence in the area of
placement stabilization, Prevention of out-of-home care and reunification reduce trauma to the
child and family.



                                               13
Case 3:19-cv-00710 Document 160-2 Filed 11/16/20 Page 52 of 74 PageID #: 8834
                                                                                  State of West Virginia
                                                                      Title IV-E Demonstration Waiver
                                                                   Federal Fiscal Year 2014 Application

Safe at Home West Virginia will further the Bureau for Children and Families’ mission of
fostering partnerships to keep our children and families safe; assisting our children in developing
strong, permanent connections; and aiding our children and families in becoming successful and
healthy. This will be achieved by building organizational and community capacity, improving
access to and quality of services, and enhancing how the Bureau for Children and Families works
with families.

Safe at Home West Virginia will be the blueprint for accomplishing our goals of well-being and
safety:

       West Virginia will increase positive outcomes for infants, children, youth, and families in
        their homes and communities and improve the safety and well-being of infants, children,
        and youth.

       West Virginia will prevent child abuse and neglect and the re-entry of infants, children,
        and youth into foster care.

       6. TIME PERIOD

The proposed demonstration project will begin by March 1, 2015, subject to any required federal
approval. The Bureau for Children and Families anticipates utilizing the time between terms and
conditions and March 1 as an implementation planning period. The demonstration is proposed
for five years (20 fiscal quarters) and progress towards project goals will be measured throughout
the life of the five-year project with annual assessment of overall status.

       7. PROPOSED OUTCOMES

West Virginia’s waiver request to redirect foster care maintenance payments to an enhanced
array of wraparound services to strengthen families will promote improved performance on all
federal safety and well-being measures while also improving permanency.

The goals of the demonstration are to:

       Increase the number of children staying in their home communities.
       Reduce initial foster care entry rates.
       Improve well-being of children 12-17 years of age as demonstrated through educational
        achievement and increased numbers graduating high school.
       Improve academic progress of children 12-17 years of age by keeping them in the same school.
       Reduce the reliance on congregate care.
       Decrease the length of stay in congregate care for children 12-17 years of age.
       Improve family functioning to support reunification.
       Reduce the number of children re-entering any form of foster care.

                                                  14
Case 3:19-cv-00710 Document 160-2 Filed 11/16/20 Page 53 of 74 PageID #: 8835
                                                                                State of West Virginia
                                                                    Title IV-E Demonstration Waiver
                                                                 Federal Fiscal Year 2014 Application


     8. EVALUATION

West Virginia is prepared to complete an outcomes evaluation, process evaluation, and fiscal
analysis as required. The Bureau for Children and Families intends to use Results Based
Accountability (RBA) within the design of the demonstration to assist with measuring the impact
of the services and to ensure effective service delivery throughout the demonstration. RBA is a
cross-cutting initiative aimed at looking at the agency’s current data on key measures and then
working with our staff and providers to understand these measures so that this framework can be
used to develop outcomes, indicators, and strategies. RBA will be the standard for each provider
the agency uses for interventions and services for children and families. RBA will be the
evaluation tool used by the agency and its partners to determine how key measures change over
time. At present, these are still being developed and refined.

The Bureau for Children and Families proposes to demonstrate the effectiveness of the proposed
intervention by defining a set of expected outcomes and measuring the achievement of those
outcomes over the life of the project. The Bureau for Children and Families is looking at three
different evaluation theories as we determine which is best for our purposes: Historical Trend,
Interrupted Time Theory, and Comparison Counties vs. Implemented Counties. The evaluation
process will also look at process evaluation and include a cost study.

The Bureau for Children and Families will contract with a third party evaluator to develop and
then carry out an appropriate evaluation design. The state has a procurement process that is
outlined in West Virginia law and the Bureau for Children and Families, with oversight by the
West Virginia Department of Health and Human Resources, will follow the required request for
proposal (RFP) process in order to secure a third party evaluator. Our goal is to have the most
rigorous evaluation method possible as long as it is consistent with our proposed intervention
model.

To ensure a rigorous evaluation design, during the planning year, the third party evaluator will
take part in the design of the interventions for the expressed purpose of understanding the theory
of change; its relationship to investments in program input such as process, quality, and capacity
investments; expected outputs for children and families served; and system level change and
program costs.

The Bureau for Children and Families has developed a Continuous Quality Improvement (CQI)
process out of an intent to improve the overall service delivery quality and effectiveness. We will
take the outcomes identified by the third party evaluator to our Regional Continuous Quality
Improvement Councils in order to address systemic issues. If the issues identified are larger than
a regional issue, the state level Continuous Quality Improvement Council will review and
determine the best way to address the systemic issues identified.

                                                15
Case 3:19-cv-00710 Document 160-2 Filed 11/16/20 Page 54 of 74 PageID #: 8836
                                                                                 State of West Virginia
                                                                     Title IV-E Demonstration Waiver
                                                                  Federal Fiscal Year 2014 Application

The Bureau for Children and Families will seek technical assistance from the Children’s Bureau
in developing our evaluation process. We will also involve our third party evaluator in the
determination of appropriate processes and measurements, therefore, we do not plan to finalize
our evaluation process until we have secured our third party evaluator.

In an ongoing effort to promote transparency, the Bureau for Children and Families will put all
pertinent information regarding outcomes on our web site for public viewing.

     9. ESTIMATION OF COST OR SAVINGS

While the specifics of the West Virginia wraparound model are still under development, our
initial projections indicate that the wraparound intervention will be cost-neutral to the state by
virtue of the overall reduction in out-of-home congregate care placement costs.

Comparable to the 3 Rivers Wraparound program in Washington and the High Fidelity
Wraparound program in Ohio, West Virginia estimates that service costs for the wraparound
program in West Virginia will be approximately $70 per day for each family served. Assuming
an average of three months of service, the total estimated cost per family served is approximately
$6,440.

The average current daily rate for children in in-state congregate care is approximately
$162.25/day, and these rates have increased 1.56 percent over the last five years. The average
current daily rate for children in out-of-state congregate care is approximately $465.05/day,
which includes medical costs for some facilities that are not covered under the state’s Medicaid
program and, therefore, paid with all state dollars. In addition, the West Virginia Department of
Health and Human Resources pays educational costs for some children that are placed in an out-
of-state facility without a previous individualized education plan. These costs are paid with state
dollars as well. The educational costs alone have averaged $120.95/day over the last three years.
The state is currently in the process of developing reports to determine the average length of stay
for the various placement settings so that a cost savings can be projected. However, for every
child who is prevented from entering out-of-home congregate care due to wraparound
interventions, the state anticipates saving money and using these savings to pay for in-home
interventions.

The capped allocation structure of the waiver allows the state to receive Title IV-E funding on
the front end of each reporting period, rather than waiting for retroactive reimbursement. This
will allow West Virginia to use Title IV-E funds to expand wraparound services, using any
additional savings to facilitate expansion of services to additional regions of the state.




                                                 16
Case 3:19-cv-00710 Document 160-2 Filed 11/16/20 Page 55 of 74 PageID #: 8837
                                                                                State of West Virginia
                                                                    Title IV-E Demonstration Waiver
                                                                 Federal Fiscal Year 2014 Application

     10. MEASURING COST NEUTRALITY

To ensure cost neutrality, West Virginia proposes a capped allocation of Title IV-E funds. The
capped allocation will be statewide and will include all children in out-of-home care. However,
as previously stated, we will begin with the initial demonstration in two regions and phase in the
rest of the population. The allocation will include foster care maintenance and all administrative
expenditures and will not include the adoption assistance and subsidized legal guardianship
programs or will it include Statewide Automated Child Welfare Information System (SACWIS
and training costs. The state has opted to extend IV-E foster care to age 21 but has not
implemented the provisions to incorporate this population into our IV-E claiming. Current
project estimates are based upon implementation in early 2015, and at that time it will be very
difficult to segregate the administrative cost for this small percentage of the foster care
population. As a result, we plan to include them within the scope of this wavier application.

In light of the various efforts completed in the past year and those that will be completed in the
near future, we request that the considerations that follow be taken into account when setting the
allocation amount. With so much improvement occurring in a short time, we submit these
factors merit consideration beyond our recent claim history.

The chart below shows the Title IV-E maintenance and administrative costs for federal fiscal
years 2009 – Quarter 1, 2014. The chart reflects total, computable costs and prior quarter
adjustments.




                                                17
Case 3:19-cv-00710 Document 160-2 Filed 11/16/20 Page 56 of 74 PageID #: 8838
                                                                                State of West Virginia
                                                                    Title IV-E Demonstration Waiver
                                                                 Federal Fiscal Year 2014 Application


   Recent changes to the IV-E program

It is important to note when demonstrating the West Virginia Department of Health and Human
Resources’ Title IV-E claiming percentages, commonly known as the penetration rate (P-rate),
the agency has just emerged from a year-long project to revamp the operations of the Title IV-E
eligibility unit, including the administration, determination rules and processes, and policies and
procedures. The project was initiated by Governor Earl Ray Tomblin and placed under the
direction of his Chief of Staff after declining federal revenue and increasingly large
reconciliatory adjustments created budgetary shortfalls in the foster care and adoption assistance
programs. The program hit an all-time low in the percentage of children deemed eligible for the
federal claiming in the quarter ending December 2012. In the year since the program
intervention was initiated, the claiming rate has tripled. The trend of higher claiming
percentages is expected to continue with more refinements and improvements pending in the
upcoming year.

In the past year, the Department of Health and Human Resources has made significant changes
to their IV-E state plan, the Department’s Cost Allocation Plan (CAP) and processes, all aimed at
maximizing the agency’s ability to draw federal funding for their foster care program. Through
the course of the project, many changes were made to foster care policies, eligibility
determination procedures, foster care provider certifications, claiming processes, and court
functions that have already improved the IV-E penetration rate. Some specific changes that
made the biggest impact are as follows:

      Changing the definition of employment from an attachment to the work force definition
       to the more easily demonstrated and verified less than 100 hours definition that has been
       in place for the agency’s Title XIX eligibility for over a decade.

      Enhancing the ability of the IV-E unit to access data within the State’s IV-A and
       Unemployment Compensation systems, which allowed for better integration of the data
       into the SACWIS system and the determination process.

      Implementing a statewide effort to modify the procedures used by the staff to document
       the certification of foster care and adoptive families. The Department of Health and
       Human Resources also established compliance reporting to allow executive and
       managerial oversight of the provider’s reimbursability status.

      Addressing numerous issues with the court functions that unnecessarily made children
       ineligible for Title IV-E funding. This included not only the language and formatting of
       court orders but the rules the eligibility specialists applied to determination.

                                                18
Case 3:19-cv-00710 Document 160-2 Filed 11/16/20 Page 57 of 74 PageID #: 8839
                                                                               State of West Virginia
                                                                   Title IV-E Demonstration Waiver
                                                                Federal Fiscal Year 2014 Application

As reflected below, not only are these efforts showing a very promising trend toward a greater
number of children found eligible and reimbursable, but also demonstrate that claiming in the
past was significantly lower than it should have been.




   Operational Penetration Rate

Another effect of all these programmatic and procedural changes is that the children currently in
care and those coming into care are showing a higher percentage of IV-E eligibility. This is
demonstrated in our “operational penetration rate” data. The operational P-rate is a performance
metric that was created to gauge the effectiveness of the determination program. It is based on
the foster care population in the current Adoption and Foster Care Analysis and Reporting
System (AFCARS) period, essentially showing all the children in care during the six-month
AFCARS submission period. This measure of the percentage of children eligible differs from the
quarterly claiming samples used in the federal claiming. The quarterly claiming uses a sample of
the children in care (all children in care the last day of the quarter) and a much greater time
period (all children in care within an 8-quarter claiming window). This is an important metric to
consider when figuring the agency’s projected eligibility percentages because it shows that more
children will be eligible so newer children become a higher percentage of the overall foster care
population. The reason for this is twofold: as a project objective, it was determined that more
effort should be placed on gathering the necessary eligibility information of the children in open
active cases. This was necessary because the agency was still involved with the family and the
courts and had better access to the information and the ability to verify that information.



                                               19
Case 3:19-cv-00710 Document 160-2 Filed 11/16/20 Page 58 of 74 PageID #: 8840
                                                                                State of West Virginia
                                                                    Title IV-E Demonstration Waiver
                                                                 Federal Fiscal Year 2014 Application



Conversely, it was found that many of the older cases were incorrectly determined but now lack
the necessary information to correctly process their eligibility. Many of these cases were now
wards of the state with all ties to their biological parents terminated, all but eliminating the
agency’s ability to backfill the necessary data. The chart below shows the progress of the
operational P-rate. Note that the current percentages are over ten percent greater than the actual
claiming percentage.




                                                20
Case 3:19-cv-00710 Document 160-2 Filed 11/16/20 Page 59 of 74 PageID #: 8841
                                                                                State of West Virginia
                                                                    Title IV-E Demonstration Waiver
                                                                 Federal Fiscal Year 2014 Application

   Retroactive Claims

The extremely low federal financial participation rates were not an accurate reflection of the
actual foster care population’s eligibility. This is evidenced by the recent claim adjustment
history. The West Virginia Department of Health and Human Resources was trending higher
reconciliations and lower retroactive claims right up to the start of the program intervention. The
chart below shows that with the corrected eligibility rules and improved processes, the state was
able to recoup a significant portion of the revenue lost due to incorrect and incomplete
determinations. Accordingly, it demonstrates that many of the children were incorrectly
reconciled during the previous claim adjustments. This resulted in the low participation rates and
penetration rates that are not fairly indicative of the state’s true eligibility percentages.




                                                21
Case 3:19-cv-00710 Document 160-2 Filed 11/16/20 Page 60 of 74 PageID #: 8842
                                                                               State of West Virginia
                                                                   Title IV-E Demonstration Waiver
                                                                Federal Fiscal Year 2014 Application

   Kinship Care

The last consideration on the agency’s penetration rate projections is the expected impact of
certifying our kinship providers as full foster homes. With this demonstration wavier, an
emphasis will be placed on keeping children in their local communities and the use of kinship
care will be a major component. This focus on family is very consistent with traditional West
Virginia values that place great importance on familial ties and supportive kinship connections.
As shown in the chart below, the percentage of the foster care population placed in relative care
has steadily risen over the past five years and is now approaching 20 percent of the foster care
population. Since these placements have always been considered categorically non-
reimbursable, these children have always had the effect of lowering our foster care penetration
rate. With the recent state plan, policy and practice changes aimed at waving non-safety issues
with these families, we can demonstrate that the inclusion of the eligible children within this
population will have an immediate positive impact on the foster care penetration rate.




     11. SIMILAR PROJECTS

There are several projects underway in West Virginia that will either support the demonstration
or partner with it.

The Building Bridges Initiative (BBI) provides a framework for achieving positive outcomes for
youth and families served in residential and community programs. Founded on core principles,
an emerging evidence base, and acknowledged best practices, the BBI emphasizes collaboration
and coordination between providers, families, youth, advocates, and policymakers to achieve its
aims. Examples of successful state, community, and provider practice changes and available
tools and resources are shared to support all constituencies for process improvement and
achieving positive outcomes.

                                                22
Case 3:19-cv-00710 Document 160-2 Filed 11/16/20 Page 61 of 74 PageID #: 8843
                                                                               State of West Virginia
                                                                   Title IV-E Demonstration Waiver
                                                                Federal Fiscal Year 2014 Application

The Building Bridges Initiative’s Readily at Hand interactive checklist was created in 2011
working with those engaged in the best practice work centered on youth in transition. Stepping
Stones, a West Virginia residential facility, led the design and implementation of this web-based
checklist. Full background about the Readily at Hand checklist will be built into the
Comprehensive Assessment Planning System.

The State Court Improvement Program (CIP) was created as part of the Omnibus Budget
Reconciliation Act of 1993, and designated federal funding beginning in fiscal year 1995 for
grants to state court systems to conduct assessments of their foster case laws and judicial
processes, and to develop and implement a plan for system improvement.

The West Virginia Supreme Court initiated the Court Improvement Program in January 1995,
and formed the CIP Oversight Board as the advisory group and task force to implement the
program. The Supreme Court and the Oversight Board have continued to obtain federal grant
funding and actively participate in the CIP every year since its inception.

The mission of the West Virginia Supreme Court’s CIP is to create, identify, and promote
initiatives that make the Court system more responsible and efficient in achieving safety,
permanence, well-being, due process, and timely outcomes for children and families in child
welfare system.

The Bureau for Children and Families is an active member of the CIP workgroups in partnering
for systemic change. Some of their workgroups focus on Multi-Disciplinary Treatment Teams,
Youth Service Interventions, Cross Training, and Data Collection and Management.

The Court Improvement Program has instituted the New View Project. In January 2013, the
New View project was created to mirror Georgia’s Cold Case process. The New View reports
will be used to help provide pertinent information regarding moving youth to permanency.




                                               23
Case 3:19-cv-00710 Document 160-2 Filed 11/16/20 Page 62 of 74 PageID #: 8844
                                                                                 State of West Virginia
                                                                     Title IV-E Demonstration Waiver
                                                                  Federal Fiscal Year 2014 Application

       12. INVESTMENTS

The West Virginia Department of Health and Human Resources currently covers a portion of the
services proposed under the waiver via Federal TANF funding. This funding is utilized for
reunification functions as well as services authorized under prior AUPL law (Emergency
assistance services that the state authorized during one period of 30 consecutive days), which for
West Virginia includes:

                                           Reunification                       AUPL
             FY 2011                          $8.3 M                           $19 M
             FY 2012                            $0                            $13.4 M
             FY 2013                          $4.5 M                          $18.1 M


Attached to this application is the information regarding investments using the template
developed by the Children’s Bureau.

       13. ASSURANCE OF ANNUAL ACCOUNTING

The West Virginia Department of Health and Human Resources Title IV-E agency is committed
to continuing to provide accounting for comparable spending for each year of the demonstration
period.

       14. REQUIREMENTS WAIVED

Waivers of the following provisions of the Social Security Act and Program Regulations as
outlined in the terms and conditions for the proposed demonstration project include the
following:

       Section 472(a): Expanded Eligibility: To allow the State to expend Title IV-E funds for
        children and families who are not normally eligible under Part E of title IV of the Act as
        described in the Terms and Conditions.

       Section 474(a) (1): Expanded Claiming: To allow the State to claim at the Federal
        medical assistance percentage and allowable expenditures of foster care maintenance
        payment cost savings.

       Section 474(a) (3) (E) and 45 CFR 1356.60(c) (3): Expanded Services: To allow the State
        to make payments for services that will be provided that are not normally covered under
        Part E of title IV of the Act; and to allow the State to use Title IV-E funds for these costs
        and services as described in the Terms and Conditions.




                                                 24
Case 3:19-cv-00710 Document 160-2 Filed 11/16/20 Page 63 of 74 PageID #: 8845
                                                                                State of West Virginia
                                                                    Title IV-E Demonstration Waiver
                                                                 Federal Fiscal Year 2014 Application

     15. AUTOMATED INFORMATION SYSTEM

The effects of the demonstration wavier on West Virginia’s SACWIS, the Families and Children
Tracking System (FACTS), is largely unknown at this time. While the general concept of
diverting children away from foster care through the use of expanded assessments and services is
currently supported, it is possible that a need to modify or enhance the system will present at a
later date. The current functionality around foster care removal and placement is not expected to
change, and there are no foreseen impacts to AFCARS or NYTD (National Youth in Transitions
Database) reporting.

What is anticipated is the need for more detailed reporting around the intervention services, the
target population, and the fiscal outcomes of both the service provision and foster care costs.
The data used to supply these reports would be sourced from the SACWIS and either directly
queried from the transactional database or transformed and loaded into the FACTS data
warehouse where the FACTS business intelligence solution Cognos can be used to present and
analyze the data. Several reports will be developed to measure the intervention effectiveness
against the stated outcomes of reducing the number of children in care; the number of children in
congregate care; lessoning the duration of time spent in care; and the reduction of foster care re-
entries. The existing structure of the SACWIS will provide the data necessary to produce these
reports, but the data will have to be extracted and processed and the reporting interface created to
access the data.

If at some point during the wavier period it is found that the SACWIS requires modification, an
Operation Advance Planning Document (OAPD) will be prepared and sent to the Administration
for Children and Families (ACF) to describe the change and propose the work required to
accomplish the change.

     16. AGENCY READINESS FOR DEMONSTRATION

Since 2001, the West Virginia Department of Health and Human Resources has had five Cabinet
Secretaries, and the Bureau for Children and Families has had six Commissioners which has
caused a stalling of past efforts. At present, we have strong leadership with laser focus and the
support of the other branches of government. Our structure, the vision and support of leadership,
our partnerships, and past success demonstrate that the West Virginia Department of Health and
Human Resources, Bureau for Children and Families, has the ability and initiative to
successfully proceed with the IV-E demonstration.




                                                25
Case 3:19-cv-00710 Document 160-2 Filed 11/16/20 Page 64 of 74 PageID #: 8846
                                                                                 State of West Virginia
                                                                     Title IV-E Demonstration Waiver
                                                                  Federal Fiscal Year 2014 Application

Karen L. Bowling was appointed Cabinet Secretary of the West Virginia Department of Health
and Human Resources on July 1, 2013. Prior to taking the helm of one of the state’s largest
agencies, Bowling held a variety of direct care and leadership positions in the health care and
education arena.

The West Virginia Department of Health and Human Resources has more than 6,000 employees
in 55 counties and provides a comprehensive range of programs and services to improve the
health and well-being of the citizens of our state.

One of the department’s five bureaus, The Bureau for Children and Families, provides an
accessible, integrated, comprehensive service system and financial assistance for the state’s
children, families, and adults to help them improve their quality of life by achieving self-
sufficiency and maximum potential. The Bureau for Children and Families administers services
through 54 human service district offices.

In addition to the Bureau for Children and Families, the West Virginia Department of Health and
Human Resources is also home to:
The Bureau for Behavioral Health and Health Facilities which ensures that programs and
services are available to serve people with mental illness, chemical dependency, and
developmental disabilities. The bureau provides supports for families, providers, and
communities in assisting citizens to achieve their potential and gain greater control over the
direction of their futures. The bureau also oversees the operation of our seven state-owned and
operated hospitals that include two psychiatric hospitals, four long-term care facilities, and one
acute care/long-term care hospital.
The Bureau for Child Support Enforcement which is charged with fulfilling duties assigned
to the state pursuant to Title IV-D of the Social Security Act; establishing paternity for children
born out of wedlock; and establishing and enforcing child support payments and medical support
for any families that request services.
The Bureau for Medical Services which supports an enhanced quality of life for Medicaid
members by facilitating access to appropriate, high quality, cost-effective medical services. The
bureau administers the state’s Title XIX Medical Assistance Program and subcontracts with
other state agencies to provide services and oversight of programs.
The Bureau for Public Health which provides programs and services to improve the health of
our citizens and our communities by assessing and monitoring the health status of the population,
promoting healthy lifestyles; reducing the incidence of preventable diseases; protecting the
public from adverse environmental factors; and assuring the state has a health care delivery
system that has adequate resources to provide a full continuum of care.
Together, these five bureaus work cooperatively to provide a full continuum of services to meet
the needs of the citizens of the state with a large focus being on the safety and care of children.
Secretary Bowling’s vision clearly outlines her expectations for all bureaus to move to Results
Based Accountability.
                                                 26
Case 3:19-cv-00710 Document 160-2 Filed 11/16/20 Page 65 of 74 PageID #: 8847
                                                                               State of West Virginia
                                                                   Title IV-E Demonstration Waiver
                                                                Federal Fiscal Year 2014 Application

In May 2013, the state was selected to participate in the Three Branch Institute on Child Social
and Emotional Well-Being. The purpose of the Three Branch Institute is for participating states
to improve social and emotional well-being for children in foster care through an integrated and
comprehensive approach that aligns the work of the state’s executive, legislative, and judicial
branches of government. Each state selected developed a state-specific plan to consider
evidence-based and research-informed strategies that would have a positive impact on children’s
social and emotional well-being along the permanency continuum. West Virginia’s Core Team
consists of Cabinet Secretary Bowling; the Honorable Gary Johnson, Circuit Court Judge,
Nicholas County and Chair WV Court Improvement Program (CIP) Board; the Honorable John
R. Unger II, Senate Majority Leader, WV Senate; the Honorable Don C. Perdue, Co-Chair for
Health and Human Resources, WV House of Delegates; Cindy Largent-Hill, Juvenile Justice
Monitor, Supreme Court Administrative Office; Cynthia Beane, Deputy Commissioner of
Policy, Bureau for Medical Services; and Sue Hage, Deputy Commissioner of Programs, Bureau
for Children and Families. The Three Branch team includes more than 70 public and private
stakeholders who are actively participating in work groups to address many issues that are facing
our children at the state and community level.

Through the participation at the Three Branch Institute, the West Virginia Core Team was
introduced to Results Based Accountability (RBA). The decision was made to bring speakers
from organizations and states that practice RBA to West Virginia to share the management
system with our stakeholders. In early fall, more than 60 stakeholders, including members of the
Three Branch Core Team and Home Team, were introduced to RBA. At the session, Secretary
Bowling declared that she would be utilizing RBA in all aspects of the administration of West
Virginia Department of Health and Human Resources.

On October 1, 2013, Secretary Bowling appointed Nancy Exline as Commissioner for The
Bureau for Children and Families. Ms. Exline’s vision and exuberance to embrace Results
Based Accountability and change the way we do business has furthered this vision.

In response to the 2002 CFSR, the Bureau for Children and Families developed a Program
Improvement Plan (PIP) that included a comprehensive assessment of needs and strengths for
children and families. The Comprehensive Assessment Planning System (CAPS) is a
comprehensive assessment of needs and strengths for children and families. CAPS is the
assessment protocol that is used to meet the treatment planning requirements established in WV
Code, Section 49-5D-3.




                                               27
Case 3:19-cv-00710 Document 160-2 Filed 11/16/20 Page 66 of 74 PageID #: 8848
                                                                                State of West Virginia
                                                                    Title IV-E Demonstration Waiver
                                                                 Federal Fiscal Year 2014 Application

Built within the CAPS is the Child and Adolescent Needs and Strengths assessment (CANS).
West Virginia previously adopted the WV CANS and has conducted comprehensive statewide
training and certification. The WV CANS is an assessment tool adapted from Dr. John Lyon’s
Child and Adolescent Needs and Strengths assessment. The CANS provides information
regarding the child and family’s service need for use during system planning and/or quality
assurance monitoring. A cross-disciplinary team of professionals worked cooperatively with Dr.
Lyons to adapt this tool for use in West Virginia to support our efforts in delivering
individualized, results-oriented care that includes wraparound services. As part of Stay at Home
WV, we will provide additional training opportunities for stakeholders to encourage and facilitate
state-wide use of the WV CANS.

 In 2005, the West Virginia Legislature formed the Commission to Study Residential Placement
of Children in an effort to effectively reduce the number of West Virginia children in out-of-state
placement. Its charge is to achieve systematic reform for children at risk of out-of-home
residential placement and to establish an integrated system of care for these children and their
families. In its original report, the Commission identified 13 recommendations which its
members have committed to see through implementation. It has taken a hard look at progress on
its original 13 recommendations and has now prioritized ten goals that will make the most
significant difference in improving outcomes for children and their families.

During the past eight years, the Commission, its workgroups, and its members through their own
agencies have seen outcomes as a result of their commitment and partnerships, including:

   1. A 36 percent reduction in the number of new youth being placed outof state in group
      residential, acute psychiatric facilities, psychiatric residential care facilities, and
      specialized foster family care settings from 2007-2013.

   2. The use of the West Virginia System of Care’s Clinical Review Teams in successfully
      preventing/diverting 127 children from being placed out of state.

   3. Development of the West Virginia Child Placement Network which is a resource to track
      the daily availability of treatment beds in West Virginia.

   4. Completion of a comprehensive, statewide Service Array Assessment process to help
      communities identify, evaluate, and improve services and supports to provide for the
      safety, permanency, and well-being of children and their families.




                                                28
Case 3:19-cv-00710 Document 160-2 Filed 11/16/20 Page 67 of 74 PageID #: 8849
                                                                                State of West Virginia
                                                                    Title IV-E Demonstration Waiver
                                                                 Federal Fiscal Year 2014 Application


   5. Improvement of the Comprehensive Assessment and Planning System (CAPS) to include
      timely completion, incorporating the West Virginia Child and Adolescent Needs and
      Strengths (CANS) assessment. This has included extensive training of the WV CAPS
      and WV CANS.

   6. A review of out-of-state provider requirements and comprehensive on-site monitoring of
      out-of-state residential facilities where West Virginia children are placed to ascertain that
      services offered meet standards of licensure, certification and expected rules of operation
      consistent with in-state expectations of the West Virginia Department of Health and
      Human Resources (Bureau for Children and Families and Bureau for Medical Services-
      Medicaid) and the West Virginia Department of Education.

Through the Three Branch Institute, the Commission to Study the Residential Placement of
Children, Regional Clinical Review Teams, Service Delivery Workgroup, and the Court
Improvement Project, we have developed a dedicated and comprehensive team of stakeholders
who work with us in addressing systemic issues regarding the youth and families of West
Virginia. The system of collaboration, coordination, and communication that is already
established among these partnerships validates how we are poised to move forward with this
demonstration.

West Virginia has a large population of children in out-of-home care, both in-state and out-of-
state, and in settings that are far from their homes and communities. The agency’s mission,
vision, and policies already support the need to keep families together and children in their
homes whenever possible. If keeping the child in the home is not possible, we maintain that
those children should be close to their homes, schools, and communities so they can remain in
contact with people that are important in their lives. This vision is shared at all levels of the
West Virginia Department of Health and Human Resources, from the Cabinet Secretary to the
field staff, to our community and our many stakeholders. The waiver would provide the
financial means to develop a system that will allow children to return to their homes and
communities and to prevent children in the future from being away from their families. It is our
goal to further improve practice and services around this issue and, in the future, to reduce the
number of children leaving their homes and communities.

Again, the Bureau for Children and Families purports that all of the provided information
supports our readiness to successfully move forward with our proposed demonstration.




                                                29
Case 3:19-cv-00710 Document 160-2 Filed 11/16/20 Page 68 of 74 PageID #: 8850
                                                                                State of West Virginia
                                                                    Title IV-E Demonstration Waiver
                                                                 Federal Fiscal Year 2014 Application


     17. COLLABORATION

In 2005, the West Virginia Legislature formed the Commission to Study Residential Placement
of Children in an effort to effectively reduce the number of West Virginia children in out-of-state
placement. The charge of the Commission was to establish a mechanism to achieve systemic
reform by which all of the state’s child-serving agencies involved in the residential placement of
at-risk youth jointly and continually study and improve upon this system and make
recommendations to their respective agencies and to the Legislature regarding funding and
statutory, regulatory, and policy changes. This bill contained 13 topics of study including current
placement practices with special emphasis on out-of-state placements and ways to certify out-of-
state providers to ensure that children who must be placed out of state receive high quality
services consistent with this state’s standards. As part of this charge, the West Virginia
Department of Health and Human Resources and the West Virginia Department of Education
(WVDE) have joined efforts to develop and implement a collaborative monitoring system to
review out-of-state facilities providing treatment and educational services to West Virginia
youth.

The existing framework of partnerships will be used in the development of the membership for
the IV-E Demonstration Committee.

The Bureau for Children and Families’ valuable partnerships within Three Branch, The Court
Improvement Project, local community collaboratives and summits, and its Service Array
partners have assisted in conceptualizing this demonstration. Ongoing communication and work
within these collaborative groups as well as the formation of several cross-discipline workgroups
specific to the project have and will assist in the development and success of this demonstration.

West Virginia System of Care is a public, private consumer partnership dedicated to building and
maintaining effective community-based services and supports for children and youth with, or at-
risk for behavioral health related challenges, and their families. The population focus is children
and adolescents at risk of or placed in an out of home treatment setting.




                                                30
Case 3:19-cv-00710 Document 160-2 Filed 11/16/20 Page 69 of 74 PageID #: 8851
                                                                               State of West Virginia
                                                                   Title IV-E Demonstration Waiver
                                                                Federal Fiscal Year 2014 Application


West Virginia System of Care is:

   1. Family Driven: Families have a primary decision-making role in the care of their own
      children, as well as the policies and procedures governing care for all children in their
      communities and state.

   2. Youth Guided: Young people have the right to be empowered, educated, and given a
      decision-making role in their own lives as well as in the policies and procedures
      governing care for all youth in their communities and state.

   3. Culturally Competent: Children and families of diverse cultures and language proficiency
      have comparable access to services; service providers learn about and demonstrate
      respect for family culture (including attitudes and beliefs about services, child rearing,
      expression of sympathy, coping strategies, and help-seeking behavior); and diverse
      families achieve similarly successful outcomes from services.

   4. Array of Community-Based Services: There is a broad and diverse array of community-
      based services and supports that are consistent with the system of care approach and
      improve outcomes.

   5. Best Practice in Service Delivery: Creating or expanding an individualized, strength-
      based approach to service planning and delivery practices that have been shown to be
      effective and/or evidence-based, such as trauma-informed and trauma-specific services.

   6. Quality Assurance: Meaningful outcomes are measured and play an important role in
      improving the quality of care to children and their families at a system level, service
      level, and family/child level.

   7. Government Accountability: All agencies that serve children, youth, and families take the
      lead for System of Care goals and are responsible for policy, funding, system
      management, and oversight to achieve them.

   8. Interagency Collaboration: Interagency structures, agreements, and partnerships are
      maintained that coordinate funding, resources, and data to build the System of Care.




                                                31
Case 3:19-cv-00710 Document 160-2 Filed 11/16/20 Page 70 of 74 PageID #: 8852
                                                                                State of West Virginia
                                                                    Title IV-E Demonstration Waiver
                                                                 Federal Fiscal Year 2014 Application

   Overall, collaboration reflects the dynamic nature of interconnection among both public and
   private entities engaged in improving West Virginia’s child welfare system. From state
   agencies to children-based associations, the magnitude of resources, people, and funding
   dedicated to operating and improving the system is remarkable. The Commission to Study
   Residential Placement of Children has worked diligently to tap into the various professionals,
   organizations, and initiatives that directly correlate to accomplishing its mission.
   Importantly, the cross-membership on commissions, special initiatives (court improvement),
   advisory committees (WVDE’s Education of Children in Out-of-Home Care Advisory
   Committee), and joint working groups (Expanded School-based Mental Health, Service
   Array Project) enhances communication, fosters a greater knowledge base, and sustains long-
   term working relationships. The Commission truly believes that this collaborative approach
   will lead to better understanding, more breakthrough improvements, and most vital, more
   children remaining in their homes or their communities.

       18. West Virginia Child and Family Services Review (CFSR)

West Virginia Child and Family Services Review (CFSR) was conducted in 2008. As a result of
the 2008 CFSR review, West Virginia was found to have strengths in the following items:

       Item 5: Foster care re-entry;

       Item 11: Placing children in close proximity to their parents; and

       Item 12: Placing children with siblings.

However, the state’s overall ratings of strength for these items did not achieve substantial
conformity.

The 2008 CFSR also identified the following areas of concern in achieving outcomes for
children and families.

       Permanency Outcome 1: Children have permanency and stability in their living
        situations. This was substantially achieved in only 27.5 percent of the 65 cases reviewed.
        West Virginia’s lowest rating was for Item 9, adoptions, which was rated as strength in
        31 percent of the cases reviewed, and Item 8, reunification, guardianship, and placement
        with relatives, which was rated as strength in 59 percent of the cases reviewed.

       Well-Being Outcome 1: Families have enhanced capacity to provide for children’s
        needs. This was substantially achieved in only 36.9 percent of the cases.

       Safety Outcome 2: Children are safely maintained in their homes when possible and
        appropriate. This was only substantially achieved in 56.9 percent of the cases.




                                                   32
Case 3:19-cv-00710 Document 160-2 Filed 11/16/20 Page 71 of 74 PageID #: 8853
                                                                               State of West Virginia
                                                                   Title IV-E Demonstration Waiver
                                                                Federal Fiscal Year 2014 Application



The CFSR final report issued on May 7, 2009, indicates West Virginia’s low performance in
regard to the CFSR outcomes may be attributed in part to the state’s inconsistencies in providing
for the well-being of families and children in in-home services cases, as evidenced by
significantly lower outcomes for in-home cases.

Based on the results of the 2008 CFSR Federal Review, West Virginia was required to enter into
a program improvement plan to improve the state’s performance in the areas of safety,
permanency, and well-being.

Our Program Improvement Plan (PIP) was submitted for approval on April 1, 2010, and received
approval from the Children’s Bureau on June 10, 2010. The Children’s Bureau authorized the
state to begin implementation of its PIP on July 1, 2010.

West Virginia submitted data and evidence of completion to address the following CFSR
measures:

          Item 1: Timeliness of initiating investigations of reports of maltreatment
          Item 3: Services to family to protect child(ren) in home and prevent removal
          Item 4: Risk of harm to child(ren)
          Item 7: Permanency goal for child
          Item 10: Permanency goal of other planned permanent living arrangement
          Item 17: Needs and services of child, parents, foster parents
          Item 18: Child and family involvement in case planning
          Item 19: Worker visits with child
          Item 20: Worker visits with parents

The Administration of Children, Youth and Families determined that West Virginia had
successfully completed its Program Improvement Plan as of October 2013.

West Virginia’s proposed IV-E Waiver demonstration will build upon the foundation established
through the work completed during our program improvement plan. The CFSR data and West
Virginia’s program improvement plan have been instrumental in informing our waiver approach
and will continuously support improvement strategies. West Virginia acknowledges the need to
reduce the use of congregate care and provide for health, safety, and well-being of youth within
their communities. West Virginia’s continued development of community-based resources and
partnership will create an improvement in the performance indicators for children and families in
in-home cases.




                                               33
Case 3:19-cv-00710 Document 160-2 Filed 11/16/20 Page 72 of 74 PageID #: 8854
                                                                                   State of West Virginia
                                                                       Title IV-E Demonstration Waiver
                                                                    Federal Fiscal Year 2014 Application



      19. COURT ORDER(S)

West Virginia is not under a court order where a determination has been made that the child
welfare program failed to comply with state child welfare laws or Title IV-B, IV-E or the U.S.
Constitution. The West Virginia Department of Health and Human Resources is under a consent
Decree known as the Gibson Decree.

In the late 1970's, a class action lawsuit was filed in federal court. One of the plaintiffs in that
lawsuit was named Gibson. The lawsuit was settled by a consent decree, an agreement between
the West Virginia Department of Health and Human Resources and the plaintiffs, in 1984. The
decree has always been referred to as the Gibson Decree.

The essence of the lawsuit was the allegation that the West Virginia Department of Health and
Human Resources did not explore alternatives to the removal of children when there were
allegations of child abuse and/or neglect. The West Virginia Department of Health and Human
Resources agreed in the consent decree to explore the provision of certain services as an
alternative to removal. The West Virginia Department of Health and Human Resources decided
at a later date to also consider certain services to facilitate the reunification of children with their
family. Collectively, these services have become known as Gibson services and the payments
associated with them as Gibson payments. With the adoption of the West Virginia Child
Protective Services System in 1992, the process for safety evaluation and planning and the
provision of in-home safety services replaced the Gibson Policy.

As a result of the Gibson decree, the West Virginia Department of Health and Human Resources
may purchase services for families in which:

           Their child is unsafe and will be removed from the home if a particular service is not
            obtained; and

           Their child has been removed but will be returned home if a particular service is
            obtained.

The service that is to be purchased must be part of either a documented safety plan or a
documented permanency plan for reunification. Gibson payments are restricted only to those
Child Protective Services cases that will be opened for on-going services, or are already opened
for on-going services. No other services shall be approved as a Gibson-type payment.




                                                   34
Case 3:19-cv-00710 Document 160-2 Filed 11/16/20 Page 73 of 74 PageID #: 8855
                                                                               State of West Virginia
                                                                   Title IV-E Demonstration Waiver
                                                                Federal Fiscal Year 2014 Application

This court order should not have an impact on the waiver since the services provided will
continue to be provided and additional services added to assist in this effort.

       20. PUBLIC INPUT

West Virginia is recognized for a collaborative, highly responsive quality child welfare system
built on the safety, well-being, and a permanency of every child. Through our partnerships and
collaboration with the Court Improvement Project, the Commission to Study Residential
Placement of Children, and the Three Branch Institute, initial discussions and support for the IV-
E project have occurred. These collaborations provide an integral means for obtaining public
input. The Bureau for Children and Families’ partners share the vision around this demonstration
design. West Virginia Bureau for Children and Families plans to continue to seek public input
during implementation and to work closely with all of our partners. We also anticipate our third
party evaluator’s assistance with customer surveys.

       21. HEALTH INSURANCE ASSURANCE

West Virginia will continue to provide health insurance coverage for all special needs children
for whom the Title IV-E agency has entered into an adoption assistance agreement or a legal
guardianship agreement (including those not supported by Title IV-E funds).

Children in the custody of the West Virginia Department of Health and Human Resources and in
placement are eligible for a Medicaid card up to the age of 21 based on the Medicaid Plan for the
State of West Virginia. The majority of children up to the age of 21, who come into the custody
of the WVDHH and are placed in foster care, may be eligible for continued Medicaid coverage
upon discharge from a foster care placement.

Children in the following placement types may be eligible for continued Medicaid coverage:

       DHHR foster/adoptive homes;
       Therapeutic foster/adoptive homes;
       Specialized family care (Medley);
       Group residential;
       Psychiatric hospitals;
       Psychiatric treatment facilities;
       Medical hospitals;
       Trial adoptive homes;
       Transitional living;
       Emergency shelter care;
       Family emergency shelter care; and
       Schools for children with special needs such as the Romney School for the Deaf and
        Blind.


                                                35
Case 3:19-cv-00710 Document 160-2 Filed 11/16/20 Page 74 of 74 PageID #: 8856
                                                                                 State of West Virginia
                                                                     Title IV-E Demonstration Waiver
                                                                  Federal Fiscal Year 2014 Application


A child’s eligibility for continued Medicaid coverage is initially determined by placement in one
of the above-mentioned settings and how they are discharged from care. They are eligible for
continued Medicaid coverage from the date of placement for a continuous period of 12 months,
whether or not they remain in placement. Eligibility will be re-determined during the child’s
one-year anniversary month, which is the child’s initial placement month. For a child to be
eligible for another 12-month episode, they must be in a foster care placement and in the custody
of the West Virginia Department of Health and Human Resources.

For children who come back into the care and custody of the West Virginia Department of
Health and Human Resources during a continued Medicaid Eligibility episode, a new eligibility
episode will not start. The original eligibility episode will continue until the child’s anniversary
month and then be re-determined for another 12 month period. Children who are discharged
from foster care permanently will be eligible for continued Medicaid coverage, unless the exit
reason chosen is “death” or “runaway.” Children who are discharged from foster care on a
temporary basis will only be eligible for continued Medicaid coverage if the exit reason is “trial
return to caretaker/parents of removal.”

     22. PROGRAM IMPROVEMENT POLICIES

West Virginia has implemented a number of Child Welfare Improvement Policies and Practices,
statewide, in particular, the Title IV-E Guardianship Assistance Program.

In addition to existing statewide policies and practices, within three years of the implementation
of the demonstration, The Bureau for Children and Families will implement an additional Child
Welfare Policy Improvement, namely, Preparing Youth in Transition.



CONCLUSION

West Virginia is fully prepared for the revitalization of our services to children and families.
Recognizing that this application for the IV-E Waiver is a competitive process, we state with
confidence that Safe at Home West Virginia will come to be recognized as a best practice model
for full continuum supports in a community setting. Our demonstration project will indeed be a
full-fledged “demonstration” of the effectiveness of well-planned project management, well-
focused analysis, well-utilized resources and well-structured collaboration.

Our children will be safe at home.




                                                 36
